Case 3:20-cv-00094-MMH-JRK Document 13 Filed 07/08/20 Page 1 of 3 PageID 74




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   HEATHER CHASE,

                 Plaintiff,

   v.                                                         Case No. 3:20-cv-94-J-34JRK

   NORTH FLORIDA BUILDING
   MAINTENANCE, LLC,

                 Defendant.



                         ORDER AND STIPULATED FINAL JUDGMENT

          THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 12;

   Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

   June 17, 2020.     In the Report, Judge Klindt recommends that the Joint Motion and

   Stipulation for Approval of Settlement and Dismissal with Prejudice and Supporting

   Memorandum of Law (Dkt. No. 11; Motion) be granted to the extent that the Court enter

   an Order and Stipulated Final Judgment approving the parties’ settlement agreement and

   that the case be dismissed with prejudice. See Report at 6. Neither party has filed

   objections to the Report, and the time for doing so has passed.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th
Case 3:20-cv-00094-MMH-JRK Document 13 Filed 07/08/20 Page 2 of 3 PageID 75




   Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

   (M.D. Fla. May 14, 2007).

         The Court has conducted an independent examination of the record in this case

   and a de novo review of the legal conclusions. Plaintiff filed suit against Defendant for

   minimum wage violations under Article X, § 24 of the Florida Constitution and the Florida

   Minimum Wage Act, Fla. Stat. § 448.110 and for overtime and minimum wage violations

   pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (FLSA).            See

   Complaint and Demand for Jury Trial (Dkt. No. 1). Thereafter, the parties engaged in

   settlement negotiations, which resulted in a resolution of the issues and claims raised in

   this case. See Motion (Dkt. No. 11). Upon review of the record, including the Report,

   Motion, and Settlement Agreement, the undersigned concludes that the settlement

   represents a “reasonable and fair” resolution of Plaintiff’s claims. Accordingly, the Court

   will accept and adopt Judge Klindt’s Report.

         In light of the foregoing, it is hereby

         ORDERED:

         1.     The Report and Recommendation (Dkt. No. 12) is ADOPTED as the opinion

                of the Court.

         2.     The Joint Motion and Stipulation for Approval of Settlement and Dismissal

                with Prejudice and Supporting Memorandum of Law (Dkt. No. 11) is

                GRANTED to the extent that the Court enters this Order and Stipulated Final

                Judgment.

         3.     For purposes of satisfying the FLSA, the Settlement Agreement (Dkt. No. 11-

                1) is APPROVED.




                                                   -2-
Case 3:20-cv-00094-MMH-JRK Document 13 Filed 07/08/20 Page 3 of 3 PageID 76




         4.     This case is DISMISSED WITH PREJUDICE.

         5.     The Clerk of the Court is directed to terminate any pending motions or

                deadlines as moot and close this file.

         DONE AND ORDERED in Jacksonville, Florida this 8th day of July, 2020.




   ja

   Copies to:

   Counsel of Record




                                             -3-
